IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50055
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


RAUL GARDEA-LUNA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-98-CR-107-16
                       --------------------

                          October 20, 1999

Before JONES, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Raul Gardea-Luna appeals from the district court’s denial of

his “Motion to Enforce Plea Bargain,” which was filed shortly

after judgment was rendered in the above-styled case.    Gardea’s

motion was “unauthorized” because the relief he sought was not

available under any federal rule or statute providing for post-

conviction relief.    See United States v. Early, 27 F.3d 140, 141-

42 (5th Cir. 1994).   Relief was not available to Gardea under

Fed. R. Crim. P. 33, 35, or 36, or 28 U.S.C. § 2255.    See id.; 28

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50055
                                -2-



U.S.C. § 2255.   Although the district court denied Gardea’s

motion on the merits, it should have denied the motion for lack

of jurisdiction.   See Early, 27 F.3d at 142.   This court may

affirm on that alternative ground.   See id.

     AFFIRMED.